PER CURIAM.
In response to this court’s show cause order, the state conceded that the trial court first failed to issue an order pursu*508ant to State v. Spencer, 751 So.2d 47 (Fla. 1999), prior to barring appellant from filing any pro se filings without the signature of a member of The Florida Bar. We therefore reverse and remand the order on appeal because the lower court must first comply with Spencer before prohibiting pro se filings.
REVERSED AND REMANDED.
WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.